Smith, J. (concurring):
If this connection and the interchange of freight cars be compulsory, any trolley company can haul long freight trains ad libitum through the crowded streets of any city of the State. This was not, in my judgment, one of the burdens contemplated in the granting of consents to the construction of the road either by adjoining property owners or the municipalities. It should only be permitted under strict regulations. I, therefore, agree with Justice Kellogg *304that, in the absence of such regulations, it cannot be presumed that the Legislature intended to authorize a connection which would involve such far-reaching results. Such right should rest upon a clear grant. It is better to deny the power under the present statute and leave to the Legislature to make clear its intention to give the right when such conditions may be attached as will protect, the public interests.
Order reversed,, with ten dollars costs and disbursements, and application denied,, with costs.